Citation Nr: 0710980	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
trochanteric bursitis of the left hip.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit 
currently sought on appeal.  During the course of the appeal, 
the veteran relocated to the jurisdiction of the New Orleans, 
Louisiana RO. 

The veteran was scheduled for a Travel Board Hearing before 
the Board in New Orleans in January 2007, however he failed 
to appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2006).  Accordingly, this 
veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The veteran's left hip disability is manifested by 
limitation of flexion to 4 degrees during flare-ups, and to 
between 28 and 100 degrees on a normal basis, with sharp pain 
and muscle spasms, and subjective complaints of weakness, 
lack of endurance, and fatigability on repetitive motion. 

2.  The evidence does not show ankylosis of the hip joint, 
arthritis, presence of a flail joint, or impairment of the 
femur.


CONCLUSION OF LAW

The criteria for a 30 percent rating for trochanteric 
bursitis of the left hip are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5252 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him, as well as the types of 
information which would be helpful in proving his claim.  
Thus, the veteran was given the opportunity to participate 
fully and effectively in the processing of his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated three times in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection is in effect for trochanteric bursitis of 
the left hip.  The disability carries a 20 percent rating 
under DC 5252, which rates musculoskeletal disabilities of 
the hip and thigh based on limitation of flexion of the hip.  
Under that code, the next higher rating is 30 percent, which 
is warranted when the evidence shows flexion limited to 20 
degrees.  If flexion is limited to 10 degrees, the maximum 
rating of 40 percent is warranted.  38 C.F.R. § 4.71, DC 5252 
(2006).  

Functional loss also must be considered in addition to these 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In 
particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  

In this case, the veteran was medically evaluated by VA in 
July and October 2003 and in August 2005.  Also of record are 
VA outpatient clinical records, dated from April 2002 to 
March 2005, and credible lay statements from the veteran 
describing his symptoms.

On his July 2003 exam, the veteran demonstrated significant 
limitation of motion.  His hip flexion was limited to 4 
degrees, with 125 degrees being normal.  This limitation was 
noted to be due to pain, which was objectively observed by 
the examiner.  The veteran was unable to achieve flexion on 
repetitive motion, due to pain and weakness.  The examiner 
noted his strength to be 1 for 5, indicative of a barely 
detectable flicker or trace of contraction. 

Due to the severity of the findings, and their seeming 
incongruity with clinical records dated in October 2002, the 
veteran underwent additional examination in October 2003.  At 
that time, his limitation of flexion was to 28 degrees.  
Although he had regained some strength, now 2 for 5, he was 
still unable to achieve flexion on repetitive motion.  
Objective signs of pain and muscle spasms were noted 
throughout the range of motion testing.  The examiner 
indicated that due to the long drive from the veteran's home 
in Dallas to the location of the examination, in Shreveport, 
Louisiana, his symptoms were exacerbated.  She further 
indicated that the findings in July and at that time in 
October were in fact accurate, and depict a typical flare-up 
for this veteran. 

Clinical records from that point leading up to the August 
2005 exam show that the veteran repeatedly was seen for 
treatment of pain symptoms in the left hip.  He received 
steroid injections to help cope with the pain, with some 
relief.  He also attended physical therapy to increase 
strength and decrease pain.  The physical therapy records 
report "pain on flexion" and "decreased range of motion," 
but are not specific as to measurements of flexion.  

At the August 2005 exam, the veteran reported complaints 
similar to those of the previous exams, such as pain, 
stiffness, weakness, and a lack of endurance.  The examiner 
noted that the veteran flexion was limited to 100 degrees due 
to pain.  Regarding functional loss, the report is somewhat 
inconsistent on its face.  There was objective evidence of 
increasing pain on repetitive movement, but the examiner 
later in the report indicated that there was no additional 
function loss.  The veteran was noted to walk with an 
antalgic gait due to the disability, but then also later 
noted to have no functional limitation on walking.

It appears from the evidence, and in particular the doctor's 
opinion in October 2003, that the early examinations 
represent the flare-ups associated with the veteran's 
disability, while the later exam represents the disability 
picture on non-flare-up days.  Such flare-ups, and the 
resulting additional functional loss, must be considered in 
the veteran's rating.  

According to the May 2004 statement of the case, the 
veteran's 20 percent disability rating was based on 
limitation of flexion to 28 degrees as shown on the October 
2003 examination.  This number fits squarely in the rating 
schedule for the 20 percent category.  It does not appear, 
however, that the veteran's significant functional loss was 
considered.  Repetitive motion was not possible due to 
fatigue and lack of endurance.  Objective evidence of pain 
and muscle spasms was noted by the examiner.  These factors 
more nearly approximate the next higher rating category of 30 
percent.  

While it is true that the veteran's most current VA 
examination shows vast improvement of flexion (to 100 
degrees), the concurrent clinical records show that he still 
experiences flare-ups akin to that documented in July 2003, 
where little to no movement is possible.  Thus, the Board 
finds it appropriate to consider the functional loss during 
such flare-ups in the assignment of the next higher rating.  

Other potentially applicable diagnostic codes that afford 
higher still ratings have been examined also.  However, none 
provides an increase above 30 percent based on this evidence.  
Specifically, the x-rays of record do not confirm arthritis 
or any degenerative changes of the left hip.  See x-ray 
reports, dated in July 2007 September 2004, and August 2005.  
Although the veteran's motion is limited, the veteran is able 
to move his hip joint; thus, there is no ankylosis of the 
joint.  Examination and x-ray do not confirm the presence of 
a flail joint or any impairment of the femur.  In sum, the 
veteran's left hip disability is appropriately rated under DC 
5252 for limitation of flexion.  Those provisions, when 
considered with 38 C.F.R. § 4.59 and DeLuca v. Brown, supra, 
allow for the assignment of the next higher rating in this 
case.  


ORDER

Entitlement to a 30 percent rating, and no higher, for 
trochanteric bursitis of the left hip is granted, subject to 
regulations applicable to the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


